Citation Nr: 0931586	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  06-25 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 until December 
1969, including a tour of duty in the Republic of Vietnam 
from December 1968 until December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 and October 2005 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.

In June 2009, the Veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
while at the RO.  A transcript of the hearing has been 
associated with his claims file.


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during his 
active service.

2.  The evidence demonstrates that PTSD was incurred in 
service and is causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD have 
been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

Turning to the merits of the claim, the Veteran seeks service 
connection for PTSD.  Service connection will be granted if 
it is shown that a Veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease contracted in 
the line of duty in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury incurred in service alone is not enough.  There must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury.  Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror.  A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror.  See Cohen, 10 Vet. App. at 128.  
The sufficiency of a stressor is a medical determination and 
is presumed by a medical diagnosis of PTSD.  Id. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the Veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the Veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the Veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f); Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Therefore, the Veteran's lay testimony is insufficient, 
standing alone, to establish service connection.  Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

The Veteran has a current disability of PTSD as reflected in 
VA outpatient treatment records.  The Veteran also has 
medical evidence which generally attributes the diagnosed 
PTSD to his service.  For example, in a November 2008 VA 
mental health record, the physician based the diagnosis of 
PTSD on the Veteran's reports of traumatic events during 
service, including an incident where the Veteran witnessed 
the death of a young Hispanic male.  Similarly, a June 2009 
letter from a VA physician generally asserted the Veteran had 
PTSD related to his combat stressors.  Even the September 
2005 VA examination concluded with a diagnosis of PTSD, 
combat related, chronic.  The remaining question, therefore, 
is whether there is an inservice stressor and either evidence 
of combat service or corroborating evidence the stressor 
occurred.

A finding of combat service is significant because under 38 
U.S.C.A. § 1154(b), if the Veteran is found to have served in 
combat, VA shall accept as sufficient proof of a stressor 
satisfactory lay evidence if it is consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
the event.  VA's General Counsel has held that the 
determination of whether a Veteran "engaged in combat with 
the enemy" depends on multiple factors, including the 
requirement that the Veteran participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case by case basis.  VAOPGCPREC 12-99.  The 
General Counsel's opinion is binding on the Board.  38 
U.S.C.A. § 7104(c); 38 C.F.R. § 14.507.

In the present case, the Veteran has described a stressor of 
witnessing a young Hispanic male being killed by a sniper.  
The Veteran has alleged combat service and indicated he 
received the Combat Infantryman Badge.  Although the 
Veteran's 
Armed Forces Of The United States Report Of Transfer Or 
Discharge (DD Form 214) does not reflect receipt of this 
decoration, the Board notes that the Veteran's DD Form 214 
confirms the receipt of the Bronze Star Medal.  The Bronze 
Star Medal is awarded for individual acts of heroism or 
meritorious achievement during a combat situation.  See 
generally 38 C.F.R. § 3.304(f) (2008); Office of the 
Assistant Sec'y of Def., Manual of Military Decorations & 
Awards, DoD 1348.33-M at 87, 102, September 2006.  The Bronze 
Star Medal is considered to be sufficient evidence by itself 
that the Veteran "engaged in combat with the enemy."  See 
VAOPGCPREC 12-99 (October 18, 1999).

As the Board finds the Veteran engaged in combat with the 
enemy, the Veteran's lay testimony is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required.  38 C.F.R. 
§ 1154.

Therefore, the Veteran has provided evidence of all three 
elements required for a grant of service connection for PTSD 
and the claim for service connection for PTSD is granted.


ORDER

Service connection for PTSD is granted.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


